Acknowledgments
1. 	Applicant’s original application, filed on 6/4/2020 is acknowledged.  Accordingly claims 1-20 remain pending.
2.	This paper is assigned paper No. 20220516, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claims 1-20 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this Examiner’s amendment was given in a telephonic interview with Georges Alexander (USPTO Registration No. 70,354) on or about May 13, 2022.
7.	 The Application has been amended one (1) time as follows:
1. (Currently amended) A hardware wallet comprising:
	
a first microprocessor; 
	a first non-transitory memory containing instructions, that when executed by the first microprocessor, causes the first microprocessor to perform operations comprising:
	establishing a secure wireless connection with a mobile device, wherein the mobile device is connected to a network having access to a blockchain corresponding to a digital currency;
	communicating transaction data for the blockchain via the secure wireless connection with the mobile device; 
a second microprocessor; and
a second non-transitory memory containing instructions, that when executed by the second microprocessor, causes the second microprocessor to perform operations comprising:
	generating a private key and a public key; 
	encrypting transaction data using a hash function and the private key;
	producing a digital signature independent from the first microprocessor;
	transmitting the produced digital signature and the generated public key to the first microprocessor; 
	encrypting  the private key; and 
storing the encrypted private key securely within a storage unit such that the private key is readable only by the second microprocessor.  
	

	 
	2. (Currently amended) The hardware wallet of claim 1, wherein the first microprocessor performs operations comprising: 
establishing the secure wireless connection with the mobile device via an encrypted Bluetooth channel; [[,]] and
	maintaining exclusive control of a Bluetooth radio that enables the encrypted Bluetooth channel. 
	
	3. (Currently amended) The hardware wallet of claim 1, further comprising:
a graphical user interface (GUI); and
wherein the first microprocessor further performs operations comprising:
causing [[e]] the GUI to display a Quick Response (QR) code, wherein capturing an image of the QR code via a camera of the mobile device enables establishing the secure wireless connection between the hardware wallet and the mobile device. 

4. (Currently amended) The hardware wallet of claim 3, wherein the first microprocessor further performs operations comprising:
providing [[e]], via the GUI, an interface for receiving a security code input; and 
ing [[e]] access to the hardware wallet.   

5. (Currently amended) The hardware wallet of claim 4, wherein the second microprocessor further performs operations comprising: 
generating [[e]] a seed phrase, and 
ing [[es]] all words of the seed phrase to display simultaneously via the GUI. 

6. (Currently amended) The hardware wallet of claim 5, wherein the second microprocessor further performs operations comprising: 
providing [[e]] the seed phrase as a QR code to the first microprocessor, 
wherein first microprocessor further performs operations comprising:
	establishing a second secure wireless connection with a printer; and
	causing [[e]] the printer to print the seed phrase as the QR code using the second secure wireless connection, wherein scanning the QR code enables restoration of contents of the hardware wallet.

7. (Currently amended) The hardware wallet of claim 1, wherein the second microprocessor  further performs operations comprising: 
generating[[e]] the private key and the public key using elliptic curve cryptography.

	8. (Currently amended) The hardware wallet of claim 1, wherein the second microprocessor further performs operations comprising: 
generating [[e]] the private key and the public key using a high entropy random number generator.  

	9. (Currently amended) The hardware wallet of claim 1, wherein the first microprocessor further performs operations comprising: 
using [[e]] the public key to execute transactions on the blockchain via the secure wireless connection.

	10. (Original) The hardware wallet of claim 1, wherein the first microprocessor and the second microprocessor are positioned on a semiconductor chip.

	11. (Currently amended) The hardware wallet of claim 1, wherein the second microprocessor further performs operations comprising: 
generating [[e]] a plurality of key pairs, wherein each key pair exists in a different format such that the plurality of key pairs include a plurality of formats, and wherein the plurality of key pairs includes the private key and the public key.

	12. (Currently amended) The hardware wallet of claim 1, wherein the second microprocessor includes a unique permanent digital address, wherein the second microprocessor further performs operations comprising:
	using [[es]] the unique permanent digital address to convey an identification of the hardware wallet to an external source. 

	13. (Currently amended) The hardware wallet of claim 12, wherein the second microprocessor further performs operations comprising:  
providing [[e]] an indication of the unique permanent digital address to the first microprocessor, and 
wherein the first microprocessor further performs operations comprising:
establishing a second secure wireless connection with a second hardware wallet using the indication of the unique permanent digital address. 

14. (Currently amended) The hardware wallet of claim 13, wherein the first microprocessor further performs operations comprising: 
obtaining a firmware update, via the secure wireless connection, ; [[,]] and
ing [[es]] the unique permanent digital address and the corresponding digital signature of the firmware update in the encrypted format to check for tampering prior to updating the hardware wallet using the firmware update.  

15. (Currently amended) The hardware wallet of claim 14, wherein the first microprocessor further performs operations comprising: 
identifying the unique permanent digital address the firmware update in the encrypted format prior to updating the hardware wallet using the firmware update.  

	16. (Currently amended) A system comprising:
	a mobile device connected to a network, wherein the network includes access to a blockchain corresponding to a digital currency; and
	a hardware wallet comprising 
a first microprocessor;
a first non-transitory memory containing instructions, that when executed by the first microprocessor, causes the first microprocessor to perform operations comprising:
ing a secure wireless connection with the mobile device,
communicating transaction data for the blockchain via the secure wireless connection with the mobile device;
a second microprocessor; and
a second non-transitory memory containing instructions, that when executed by the second microprocessor, causes the second microprocessor to perform operations comprising:
	generating a private key and a public key; 
	encrypting transaction data using a hash function and the private key;
	producing a digital signature independent from the first microprocessor;
	transmitting the produced digital signature and the generated public key to the first microprocessor; 
	encrypting  the private key; and 
storing the encrypted private key securely within a storage unit such that the private key is readable only by the second microprocessor.  




	17. (Currently amended) The system of claim 16, further comprising:
	a printer; and
wherein the second microprocessor further performs operations comprising: ing [[e]] a seed phrase to the first microprocessor, and 
wherein the first microprocessor further performs operations comprising: 
	establishing a second secure wireless connection with the printer; and
causing [[e]] the printer to print the seed phrase using the second secure wireless connection.  

18. (Currently amended) A method comprising:
establishing, by a first microprocessor from a hardware wallet, a secure wireless connection with a mobile device, wherein the mobile device is connected to a network having access to a blockchain corresponding to a digital currency; 
generating, by a second microprocessor from the hardware wallet, a private key and a public key;
encrypting transaction data using a hash function and the private key;
producing a digital signature independent from the first microprocessor;
transmitting 
produced digital signature and the generated public key to the first microprocessor;
storing the encrypted private key securely within a storage unit such that the private key is readable only by the second microprocessor; 
communicating, by the first microprocessor, the transaction data, the digital signature, and the public key to the blockchain corresponding to the digital currency.

19. (Canceled). 

20. (Original) The method of claim 18, wherein establishing the secure wireless connection with the mobile device comprises:
	determining a distance between the hardware wallet and the mobile device; and
	based on the distance, initiating a wireless connection with the mobile device.  
	
Reasons for Allowance
8.	Claim 1-20 are allowed.
9.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (Publication CN 113971562 A to Han) which discloses the invention claims an object rights transfer method, block chain system and a first terminal. wherein the weight transfer method applied to block chain system comprises: receiving the first terminal sent by the first article of the right transfer application, the right transfer application comprises the first identity identification of the first terminal; in response to the rights transfer application, under the condition that the second identity identification of the holding party of the first article in the block chain system is matched with the first identity identification, sending a first instruction to the first terminal, the first instruction is used for indicating the first terminal to transfer the object of the first article out. The invention can improve the safety of the right transfer.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 16 and 18, specifically the combination of steps of: establishing, by a first microprocessor from a hardware wallet, a secure wireless connection with a mobile device, wherein the mobile device is connected to a network having access to a blockchain corresponding to a digital currency; generating, by a second microprocessor from the hardware wallet, a private key and a public key;
encrypting transaction data using a hash function and the private key; producing a digital signature independent from the first microprocessor, as recited in claims 1, 16 and 18.  Moreover, the missing claimed elements from Han are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Han disclosures because it is not common to: establishing, by a first microprocessor from a hardware wallet, a secure wireless connection with a mobile device, wherein the mobile device is connected to a network having access to a blockchain corresponding to a digital currency; generating, by a second microprocessor from the hardware wallet, a private key and a public key;
encrypting transaction data using a hash function and the private key; producing a digital signature independent from the first microprocessor.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-15, 17 and 19-20 are also allowable for the same reason(s) described above.

10.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/16/2022